DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 03/15/2022.  Claims 1 and 2 have been amended, claim 3 cancelled and no claims added.  Claims 1, 2 and 4-10 are currently pending with claims 4, 5 and 7-9 withdrawn from consideration as being drawn to non-elected species, in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 03/15/2022, with respect to the rejection(s) of claim(s) 1, 2, 6 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Radney, US 7,296,575.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Radney, US 7,296,575 in view of Ziv et al., US 2011/0197893.
Regarding claim 1, Radney discloses a headgear assembly (see Fig. 4, 68 as per Column 7, lines 36-41), comprising: an interchangeable (70 being detachable from straps 62 as per Column 7 lines 6-10 and selectively attachable to 38’ as per Column, lines 2-7 thus fully capable of being interchanged relative to further portions of 68.  It is noted that Column 7, lines 6-10 refer to the embodiment of Figure 2 however Figure 4 is a similar embodiment to Figure 2 as per Column 35, lines 36-41, particularly also having attachment to straps 62 to upper and lower arms identified as 54a and 54b in each embodiment)  hub (70 as per Column 7, lines 42-48, a hub relative to straps 62a, 62b and 38’) that is substantially rigid (rigid or semi rigid as per Column 5, lines 51-48, referring to ear loop 50 of which 70 is a similar embodiment); a plurality of straps (each of 62a, 62b and 38’ as per Column 6, lines 52-54 and Column 5, lines 51-55, particularly wherein beam 38’ can flex and is semi-rigid), comprising a top strap (62a, an upper strap as shown in Figure 4), rear strap (38’) and at least one front strap (62b, 38’ and 62b having respective back and front orientations when donned in use as shown in Figure 2); wherein the interchangeable hub comprises a first connection point (that of 54a joined by 62a) for the top strap, a second connection point (74) for the rear strap, and a third connection point  (that of 54b joined by 62b) for the at least one front strap (as shown in Figure 2) wherein the interchangeable hub is configured to define an angle of each pair of the straps relative to one another (as dictated by the relative positions of 
Ziv teaches headgear (Figure 1, 16 and 17 as per Paragraph 15) wherein straps (16 and 17 as when the inelastic embodiment recited) are inelastic (Paragraph 15) 
Ziv is analogous by way of being from the field of headgear for mask interfaces.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Radney to make the strap inelastic as taught by Ziv for the purpose of providing a strap as called for by Radney for the purpose of providing stability and integrity to the headgear device.
Regarding claim 6, said headgear further comprises a push fit connection (snaps as per Column 7, lines 4-10) between the hub and each of the straps.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Radney and Ziv as applied to claim 1 above, and further in view of Bohn et al., US 2003/0145859. Said hub (70 of Radney) comprises a first connection point (that of 54a joined by 62a) for the top strap, a second connection point (74) for the rear strap, and a third connection point (that of 54b joined by 62b) for the at least one front strap (as shown in Figure 2).  Radney does not disclose a plurality of interchangeable hubs further comprised by said headgear assembly in a range of hub sizes each comprising a first connection point for .
Bohn teaches providing a plurality of different sized headgear (recited in paragraph 71) different sizes (as per Paragraph 71) of headgear (10 in Figure 1 as per Paragraph 42) for patient interfaces (20 in Bohn) enhanced size selection and compliance (Paragraph 71).
Bohn is analogous by way of being from the field of headgear for mask interfaces.  Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling to date of the claimed invention to modify Radney to comprise a plurality of different sized headgear thereof including a plurality of interchangeable hubs a range of hub sizes each comprising (as detailed regarding 70 of Radney above), a first connection point for the top strap, a second connection point for the rear strap, and a third connection point for the at least one front strap.  It would have been obvious to do so for the purpose of achieving enhanced size selection and compliance as taught by Bohn.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radney and Ziv as applied to claim 1 above, and further in view of Blaszczykiewicz et al., US 2010/0000544 and Brambilla et al., US 2009/0107508.  Radney does not disclose at least one of the straps are injection-molded inside a fabric sleeve.
Brambilla teaches forming a strap (56 in Figure 6B as per Paragraph 60) for maintaining a patient interface (recited) by injection molding (Paragraph 60).
Brambilla is analogous by way of being from the field of headgear for mask interfaces.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention to have modified the straps of Radney formed by injection molding for the purpose of achieving straps as called for by Radney by way of a known suitable process in the art of respiratory headgear and by way of a process capable of net-shape or near-net-shape manufacture thus In re Thorpe, 111 F.2d 695,698. 227 USPQ 964. 966).
Blaszczykiewicz teaches forming strap (as per Paragraph 49) of plastic (Figure 2, 210 as per Paragraphs 43 and 44) inside a fabric sleeve (see 212 and 206 in Fig. 2 and Paragraph 43) for headgear of a respiratory interface (as per Paragraph 49)
Blaszczykiewicz is analogous by way of being from the field of headgear for mask interfaces.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the straps of Radney to be inside a fabric sleeve as taught by Blaszczykiewicz for the purpose of providing headgear fabric and devices fabricated of materials that exhibit comfort to the wearer (see Paragraph 42).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785